Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about September 24, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of public lewdness, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The evidence established the “lewd manner” element of public lewdness (Penal Law § 245.00). Appellant did not merely expose his private parts, but did so in the offensive manner at which the statute is aimed (see People v McNamara, 78 NY2d 626, 631 [1991]). Appellant exposed himself to a teacher’s assistant, and then did so again, this time calling out her name and behaving in a manner likely to ensure that she directed her attention to his exposed condition (see Matter of Jeffrey V., 185 AD2d 241 [1992]; see also People v Sullivan, 87 Misc 2d 254 [App Term, 2d Dept 1976]).
For the same reasons, we reject appellant’s related challenge to the jurisdictional sufficiency of the allegations in the petition. Concur—Saxe, J.P., Friedman, Nardelli, Moskowitz and Richter, JJ.